FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA MAR ' 3 35".'9
Clel'k, U.S. District and
Bal’\kl'UPfCy C()urtg
Lawrence Howard, )
)
Plaintiff, )
)
v. ) Civil Action No.
j 10 U333
l\/Iichael Bell et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on plaintiff’s pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiff s application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a District of Columbia resident, sues District of Columbia-based Washington
Gas and a Washington Gas Specialist for allegedly denying services to him because of overdue
payments, which he contests. Plaintiff seeks the restoration of services. The complaint neither
presents a federal question nor provides a basis for diversity jurisdiction because the parties are

not of diverse citizenship and no amount in controversy pleaded. Plaintiff s recourse lies, if at

all, in the Superior Court of the District of Columbia. Accordingly, the complaint will be

dismissed. A separate Order accompanies this Memorandum Opinion.

 
 

United t t s District udge

   

Date: February  , 2010